Citation Nr: 1540093	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-30 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This case was previously before the Board in December 2013 and January 2015, and both times was remanded for further development.  Unfortunately, additional remand is again required, as will be discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2015 supplemental statement of the case, the AOJ indicated "VA treatment records VAMC Kansas City were electronically reviewed on this date."  However, no additional medical records were added to the claims file before the Board.  Instead, the most recent VA medical treatment records included in the claims file are from December 2013.  Because the Board is not able to access VA treatment records unless they are associated with the electronic claims file in the "Virtual VA" or "VBMS" systems, remand is required to ensure complete appellate review.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from December 2013 to present, including any records reviewed by the AOJ in the March 2015 supplemental statement of the case, and associate them with the electronic claims file.

2.  Then, readjudicate the Veteran's appeals.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




